Jurisdiction is not vested in the Supreme Court merely because it is contended that a judgment is contrary to some provision of the constitution; in such a case jurisdiction is vested in the Court of Appeals. Before this court will assume jurisdiction, the question must involve the construction of the constitution or the constitutionality of a statute.
                        No. 15173. JUNE 5, 1945.
The writ of error is based upon the refusal of the trial court to permit a plea of guilty to be withdrawn. One of the alleged errors set forth in the bill of exceptions is that the refusal to grant a motion to withdraw the plea of guilty violated certain constitutional rights of the accused.
It is the duty of this court upon its own motion to raise the question of its jurisdiction in all cases in which there may be any doubt as to the existence of such jurisdiction. McDowell v.McDowell, 194 Ga. 88 (20 S.E.2d 602); Wood v. W. P.Brown  Sons Lumber Co., 199 Ga. 167 (33 S.E.2d 435). The present case is one calling for such inquiry. Jurisdiction is not vested in the Supreme Court merely because it is contended that a judgment is contrary to some provision of the constitution; in such a case jurisdiction is vested in the Court of Appeals. Before this court will assume jurisdiction the question must involve the construction of the constitution or the constitutionality of some statute. Code, § 2-3005; Head v.Edgar Brothers Co., 187 Ga. 409 (200 S.E. 792). Nor does the writ of error set forth any other ground giving the Supreme Court jurisdiction of this case. For a similar case, see Sanders v.State, 186 Ga. 335 (197 S.E. 801). Accordingly, the case is
Transferred to the Court of Appeals. Bell, C. J., Jenkins, P.J., Duckworth and Wyatt, JJ., concur. *Page 341